April 25, 2012 Dreyfus Funds, Inc. 200 Park Avenue New York, New York 10166 Ladies and Gentlemen: We have acted as counsel to Dreyfus Funds, Inc., a Maryland corporation (the “Corporation”), in connection with the filing with the Securities and Exchange Commission (the “Commission”) of Post-Effective Amendment No. 90 (the “Post-Effective Amendment”) to the Corporation’s Registration Statement on Form N-1A (File Nos. 33-08214; 811-04813) (the “Registration Statement”), registering an indefinite number of Class A, Class C, Class F and Class I shares of Dreyfus Mid-Cap Growth Fund, a series of the Corporation, (the “Shares”) under the Securities Act of 1933, as amended (the “Securities Act”). You have requested our opinion as to the matters set forth below in connection with the filing of the Post-Effective Amendment. For purposes of rendering that opinion, we have examined the Post-Effective Amendment, the Corporation’s articles of incorporation, as amended (the “Charter”), and by-laws, and the corporate action of the Corporation that provides for the issuance of the Shares. We have examined and relied upon certificates of public officials and, as to certain matters of fact that are material to our opinions, we have also relied on a certificate of an officer of the Corporation. In rendering our opinion, we also have made the assumptions that are customary in opinion letters of this kind. We have further assumed that, as of any date of determination, the number of issued Shares of each class will not exceed the number of such Shares authorized to be issued under the Charter. We have not verified any of those assumptions. Our opinion, as set forth herein, is based on the facts in existence and the laws in effect on the date hereof and is limited to the federal laws of the United States and the laws of the State of Maryland that, in our experience, generally are applicable to the issuance of shares by entities such as the Corporation. We express no opinion with respect to any other laws. Based upon and subject to the foregoing, we are of the opinion that: 1. The Shares to be issued pursuant to the Post-Effective Amendment have been duly authorized for issuance by the Corporation; and 2. When issued and paid for upon the terms provided in the Post-Effective Amendment, the Shares to be issued pursuant to the Post-Effective Amendment will be validly issued, fully paid, and nonassessable. This opinion is rendered solely in connection with the filing of the Post-Effective Amendment.
